We cannot agree with the views expressed in the foregoing opinion.
The resolution of the school board, quoted in the majority opinion, is unambiguous and definite. It does not need any construction, for its meaning is clear. The discharge of the teachers and assistant superintendent is final. It is expressly stated:
"It being the intent of the said school board that all teachers and other employees coming within the provisions of Chapter 161 of the Laws of Minnesota for 1937, be discharged so that all such contracts will terminate at the close of the school year in 1939."
Well aware, as shown by the resolution, was the district that 3 Mason Minn. St. 1938 Supp. § 2903, was applicable. It is in light of this statute that the resolution was passed, for it alone made such a resolution necessary.
Section 2903 provides that a teacher's contract — "shall remain in full force and effect * * * until terminated by a majority *Page 304 
vote of the full membership of the school board or by the written resignation of the teacher before April 1st. Such termination shall take effect at the close of the school year in which the contract is terminated in the manner aforesaid." (Italics supplied.)
As stated in the majority opinion, the manifest purpose of the statute was to eliminate the period of uncertainty that many of the teachers were compelled to undergo before it was known whether they were elected for the ensuing year. Delayed action by the board narrowed proportionately the chances of obtaining a school for the following year if discharge occurred. By law, April I is an absolute dead line. Either the board must discharge by that date or the teacher is hired for another year. The public policy expressed in this enactment is that while on some occasions school districts may have difficulty if compelled to make discharges before April 1, yet when looked at from a comprehensive viewpoint the desirability of having finality at this date overbalances the interests of the districts. We are not concerned with the wisdom of the enactment. We cannot upset the legislature's determination of a policy which forces the district, irrespective of local problems, to determine its course before April 1. From the viewpoint of the school district, the law may be undesirable, perhaps unwise. It is apparent that the law was enacted for the benefit of the teachers rather than the district.
In view of the fact that by statute the board, despite the local conditions, had no choice but to discharge or hire all teachers by April 1, the exact nature of the resolution of March 8 reflects its true purpose. The necessary and natural procedure, under the circumstances, was to discharge the teachers and then explain by way of recital why it was necessary to take such a course. But these recitals cannot prolong the period of uncertainty of tenure. The law forbids this. The discharge, though explained, is absolute. The resolution is a recognition that under the law there was no alternative to the discharge of all the teachers if the problems created by the local situation were to be solved. *Page 305 
We do not think the clear language can be altered by the "whereas" clauses. They are not part of the resolution and should not be considered as altering its mandate. In Berg v. Berg, 201 Minn. 179, 188, 275 N.W. 836, 842, we quoted with approval from Martin v. Rothwell, 81 W. Va. 681, 683,95 S.E. 189, 190, as follows:
"It seems to be quite clear that paragraphs in a contract containing recitals of the purposes and intentions of the parties thereto are not strictly speaking parts of the contract, unless adopted as such by reference thereto. The obligations of the parties to each other are not fixed by the terms of these recitals, and the only purpose thereof is to define or limit the obligations which the parties have taken upon themselves where the extent thereof is uncertain, or toaid in interpreting any ambiguous language used in expressingsuch obligation." (Italics supplied.)
The resolution here is unambiguous and, as we understand the foregoing opinion, would discharge the teachers but for the recitals. The recitals cannot make the clear and definite discharge ambiguous.
The preamble of the resolution is relevant only as a statement of the reasons for the resolution which follows. The effective declaration is "that the assistant superintendent and all teachers now in the employ of said * * * District * * * be discharged, effective at the close of the school year of 1938-1939, it being the intent [hereof] * * * that all teachers and other employees * * * be discharged so that all such contracts will terminate at the close of the school year in 1939."
So the effective declaration of the resolution, thrice repeated, is of intent to discharge the teachers and terminate their contracts as stated. That being so, the reasons stated for the action become immaterial. They are enlightening so far as they show that the purpose of the board was to terminate all pending teachers' contracts in order that they might have a free hand in respect to renewals. The action so taken was of course subject to reëmployment. But so far as reëmployment, or its possibility, is *Page 306 
suggested by the resolution and by the notice thereafter given to the teachers, it was all a matter of intention for the future and not at all a matter of contract right. In short, the contract rights terminated pursuant to the resolution. Thereafter there was nothing left for the teachers except the intention to employ some or all of them as the board might in the future decide, and at rates of compensation to be later determined.
Suppose, as a test, this situation. Had there been a procedure whereby a teacher could, by state authority, be stricken from the roll of eligible teachers for breach of contract, could this present plaintiff, if she had accepted the resolution and notice as a discharge and later taken another position, refusing to go on teaching for defendant, be considered guilty of breach of contract and for that reason stricken from the roll of eligible teachers?
Anything Mr. Nellis had to say to the teachers only went as far as to indicate that the schools had to have teachers and that offers for new contracts would probably be made.
We see no relevancy in either the Fretheim case, 156 Minn. 366,194 N.W. 766, or the Murray case, 207 Minn. 7,290 N.W. 312, cited by the majority.
The effect of the foregoing opinion is to violate the purpose of the enactment and render a definite discharge, compelled by statute under the circumstances, a nullity by considering matters and facts recited by way of explanation and not as part of the resolution itself.
This resolution has not been torpedoed. Worse, while undergoing inspection in the dry dock of litigation, it has been destroyed by those whose duty it was to relaunch it in order that its plainly designated home port of purpose could be reached.
We think the judgment should be reversed. *Page 307